DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because reference numbers contained in the abstract are not within parenthesis.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 8, 17, 18, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 17, 18, and 23, the phrase "similar" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation the upper cell diameter is approximately equal to the cell base diameter, and the claim also recites the upper cell diameter is 2%, or 5%, or 8%, or 10% larger than the cell base diameter which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 9, 10, 13, 17-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cooley WO 2006016100 A1.
Regarding claim 1, Cooley discloses a plant-growing tray comprising an array of cells for containing cylindrical stabilized media for propagating plants, in which the tray comprises a tray top (Cooley, Figure 8A), and each cell comprises a base and an inclined side wall extending from the base to the tray top (Cooley, Figure 8B), each cell being configured to receive a cylindrical stabilized medium and comprising: a plurality of projections (23), positioned around the side wall and facing into the cell (Cooley, Figure 7), configured in use to support an upper portion of the cylindrical stabilized medium; and a plurality of openings (Cooley, Figure 7) defined in the side wall below the projections.
Regarding claim 2, Cooley further discloses the openings are configured so that the tray may be nested with a similar tray, wherein the tray can adopt a nesting orientation in which the projections pass through, or nest in, the corresponding openings defined in the cell side walls of the similar tray (Cooley, Figure 8A).
Regarding claim 5, Cooley further discloses in which each cell comprises 3, or 4, or 5, or 6, or 8, projections configured in use to support an upper portion of the stabilized medium (Cooley, Figure 7).
Regarding claim 9, Cooley further discloses each of the projections comprises a rounded upper surface (at 26).
Regarding claim 10, Cooley further discloses in which the projections are first projections, and the tray additionally comprises a plurality of second projections (24), positioned around the side wall between the openings and facing into the cell, configured in use to support a lower portion of the cylindrical stabilized medium.
Regarding claim 13, Cooley further discloses in which each cell comprises 3, or 4, or 5, or 6, or 8, first projections, and 3, or 4, or 5, or 6, or 8, second projections (Cooley, Figure 7).
Regarding claim 17, Cooley further discloses in which the tray is configured to be stacked or nested with a similar tray, which can be stacked or nested with a similar tray, in which the tray comprises a stacking apparatus comprising a stacking abutment spaced beneath an upper surface of the tray, and a corresponding opening defined in the upper surface of the tray above the stacking abutment, such that in a stacking orientation of the tray the stacking abutment seats on a seat portion of the similar tray, and in a nesting orientation of the tray the stacking abutment passes through, or nests in, the corresponding opening defined in the upper surface of the similar tray (Cooley, Figures 7 and 8A).
Regarding claim 18, Cooley further discloses the tray comprises an upper surface which is substantially parallel to the upper surface of the similar tray both when the tray and the similar tray are nested and when they are stacked, and the tray is rotatable and/or translatable between the nesting and stacking orientations the tray comprises an upper surface which is substantially parallel to the upper surface of the similar tray both when the tray and the similar tray are nested and when they are stacked, and the tray is rotatable and/or translatable between the nesting and stacking orientations (Cooley, Figures 7 and 8A).
Regarding claim 19, Cooley further discloses the base of each cell comprises a central base hole (25).
Regarding claim 20, Cooley further discloses the base of each cell comprises a raised portion (28) projecting upwardly from the base, the raised portion being configured to support a base of the cylindrical stabilized media.  
Regarding claim 21, Cooley further discloses in which the tray comprises an array of 8 cells, or 8, 15, 18, 32, 72, 98, 128, 126, 162, or 200 cells (Cooley, Figure 8A).
Regarding claim 22, Cooley further discloses the tray is formed from injection-molded plastic (Cooley, page 14: lines 24-25). 
Regarding claim 23, Cooley further discloses the openings extend to a lower end of the projections, and in which the projections comprise a tapered or hollow underside (27) configured to receive the projection of a similar tray when the trays are in a nesting orientation (Cooley, Figure 7).
Regarding claim 24, Cooley further discloses in which the base of the cell is configured to contact 5-35% of the surface area of the base of the stabilized medium, in use (Cooley, page 7: lines 5-8).
Regarding claim 25, Cooley further discloses the base of each cell is configured so that 15-70% of the cell base projected area is in contact with the ground, in use (Given the structure, Cooley is capable of performing this functional limitation).

Allowable Subject Matter
Claims 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bergstedt WO 9319583.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642